Order filed April 24, 2014




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-12-00767-CR
                                    ____________

                 WILLIAM EDWARD ERICKSON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1286119

                                      ORDER

      The clerk’s record was filed October 18, 2012. Our review has determined
that a relevant item has been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). The record does not contain a certified bill of costs.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before May 22, 2014, containing a certified bill of costs.

                                 PER CURIAM